Flansbtjrg, J.,
dissenting.
I am iinable to concur in that portion of the opinion, and the rule stated in the syllabus, that a tenant is entitled to a demand for and a reasonable opportunity to pay the rental before a landlord can claim a forfeiture. Our statute was intended, I believe, to put an end to that common-law rule. Where a tenant fails, refuses or neglects to pay his rent when due, he is from that moment a tenant holding over his term, and the landlord’s right to eject the tenant has then become complete. Unless by some action on his part the landlord affirmatively waives the forfeiture, he need only serve the statutory notice to vacate and bring an action in forcible entry.
I agree with the rule, as stated in the opinion, that equity may relieve against the forfeiture, and that it is proper that it should do so, when it appears that the rent has been forwarded in conformity with a custom *17established by the parties, but I do not agree that before the landlord can establish the legal right to a forfeiture he must make some sort of demand on the tenant for the rent; nor do I believe that the facts in this case show that, by an established custom, the landlord was to receive delayed payments. O’Connor v. Timmermann, 85 Neb. 422.